In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00039-CR



            BILLY JAY BURRIS, Appellant

                            V.

              STATE OF TEXAS, Appellee



          On Appeal from the 6th District Court
                Lamar County, Texas
                Trial Court No. 24635




       Before Morriss, C.J., Carter and Moseley, JJ.
                                       O R D E R

       Court reporter Terry Spangler recorded the trial court proceedings in our cause number

06-13-00039-CR, styled Billy Jay Burris v. The State of Texas, trial court cause number 24635 in

the 6th Judicial District Court of Lamar County, Texas. The reporter’s record was due in this

case April 23, 2013. The record is now twenty-three days past due. In response to a May 1

inquiry from our clerk’s office regarding the whereabouts of the record, Spangler indicated that

she would file it on or before May 5. We have received nothing from Spangler since that time.

       The Texas Rules of Appellate Procedure establish that “trial and appellate courts are

jointly responsible for ensuring that the appellate record is timely filed.” TEX. R. APP. P. 35.3(c).

The Rules further instruct that an “appellate court may enter any order necessary to ensure the

timely filing of the appellate record.” Id. In furtherance of our responsibilities established by the

Rules, we find we must take steps to ensure that the reporter’s record is filed in this case.

       We, therefore, order Terry Spangler to file the reporter’s record in cause number 06-13-

00039-CR, Billy Jay Burris v. The State of Texas, trial court cause number 24635, to be received

by this Court no later than Friday, May 31, 2013.

       IT IS SO ORDERED.


                                               BY THE COURT

Date: May 16, 2013




                                                  2